DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5-7, and 9-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens et al. (US 2007/0038061) in view of Fritz et al. (US 2004/0116808) and Klingensmith et al. (US 7,215,802).
With regards to claim 1, Huennekens et al. discloses an intravascular system, comprising:
an intravascular imaging catheter (Para. 0031 lines 1-24, “ultrasound transducer”) operable to obtain image data of a blood vessel (Para. 0031 lines 1-13, 0032 lines 9-17, 0035 lines 3-7, 0039 lines 16-21, where an image of an artery is obtained), 
receiving the image data of the blood vessel obtained by the intravascular imaging catheter (Para. 0031 lines 1-13, 0032 lines 9-17, 0035 lines 3-7, 0039 lines 16-21, where an image of an artery is obtained);
Para. 0035 lines 16-20, 0036 lines 1-8, 0039 lines 16-21 and 28-37, Fig. 7, where an image of the vessel is displayed); and
alerting a user to a presence of the adventitial tissue in real time based on the adventitial tissue and a positioning of a therapy device within the blood vessel to avoid rupturing the blood vessel (Para. 0039 lines 28-37, 0051 lines 1-6 and 13-23, 0052 lines 1-19, where the user is alerted to the presence of the adventitial tissue by the image of the vessel 165 which shows the location of the EEL – boundary between the media and adventitia – so as to avoid cutting through the vessel, and where the imaging and treatment is performed simultaneously and user is alerted in real time while performing treatment in order to avoid cutting through the blood vessel).
Huennekens et al. does not explicitly teach a processor, in communication with the intravascular imaging catheter and the display, that performs the functions.
However, Fritz et al. teaches a computer (Para. 0072 lines 1-3, “computer”) in communication with a display and an imaging device that receives image data and performs functions in order to more efficiently perform the functions since they are not performed manually (Para. 0085 lines 1-9, 0086 lines 1-4, where the computer communicates with an imaging device and a monitor and an image is transmitted to the computer for analysis, and where the computer performs the analysis functions).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to include the technique of using a computer in communication with a display and an imaging device that receives image data and performs the functions as taught by Fritz et al. into the intravascular system of Huennekens et al.  The motivation for this would be to more efficiently perform the functions.

However, Klingensmith et al. teaches performing pattern recognition on the image data to characterize and identify the adventitial tissue (Col. 5 lines 6-29 and 37-49, “compared” “adventitial tissue”) in order to identify the boundary between the media and adventitia (Col. 6 lines 13-26, “medial-adventitial border”).  There are a finite number of ways to identify the media/adventitia boundary, by using the location of the adventitia in the image, by manually marking the boundary, or by determining gradients in the image.  The combination of Huennekens et al. and Fritz et al. discloses using the location of the media/adventitia boundary to alert a user of the presence of adventitial tissue (See rejection above on Huennekens et al. disclosing alerting a user), and the technique as taught by Klingensmith et al. is just one of a finite number of ways to identify the location of the media/adventitia boundary.  Thus, the combination of Huennekens et al. and Fritz et al. would be modified to, in alerting a user to a presence of the adventitial tissue by using the image of the vessel which shows the location of the boundary between the media and adventitia, identify the location of the boundary by performing pattern recognition on the image data to characterize the adventitial tissue. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to try and include the technique of identifying the location of the media/adventitia boundary by performing pattern recognition of the image data to characterize the adventitial tissue as taught by Klingensmith et al. into the intravascular system of the combination of Huennekens et al. and Fritz et al. since one of ordinary skill in the art could have pursued the technique with a reasonable expectation of success of determining the location of the boundary between the media and adventitia and thus 
With regards to claim 2, the combination of Huennekens et al., Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 1, further comprising: the therapy device, wherein the therapy device is operable to perform a therapy while positioned within the blood vessel and be repositioned in response to the alerting (Huennekens et al.: Para. 0051 lines 1-23. 0052 lines 9-19, where the therapy device is torqued and articulated).
With regards to claim 5, the combination of Huennekens et al, Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 1, wherein the pattern recognition of the image data comprises comparing the image data to a pattern recognition database (Klingensmith et al.: Col. 5 lines 37-49, “compared” “database”).
With regards to claim 6, the combination of Huennekens et al, Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 5, wherein the pattern recognition database comprises information associated with at least one of a size associated with the adventitial tissue, nerve cell directionality, vasa vasorum directionality, a morphology, or patient demographic information (Klingensmith et al.: Col. 5 lines 6-29 and 37-49, “parameters”).
With regards to claim 7, the combination of Huennekens et al, Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 5, wherein the pattern recognition database comprises signal properties associated with a frequency or a harmonic pattern corresponding to the image data (Klingensmith et al.: Col. 5 lines 6-29 and 37-49, “frequency”).
With regards to claim 9, the combination of Huennekens et al., Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 1, wherein the processor Huennekens et al.: Para. 0035 lines 16-20, 0036 lines 1-8, 0039 lines 16-21 and 28-37, Fig. 7).
With regards to claim 10, the combination of Huennekens et al., Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 9, wherein the graphical indicator comprises a colorization of the portion of the image of the blood vessel corresponding to the adventitial tissue (Huennekens et al.: Para. 0052 lines 9-19, 0055 lines 1-7, “colorization”).
With regards to claim 11, the combination of Huennekens et al., Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 1, wherein the image of the blood vessel comprises a multi-dimensional model of the blood vessel constructed based on the image data (Huennekens et al.: Para. 0036 lines 1-8, “reconstruction”).
With regards to claim 12, the combination of Huennekens et al., Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 1, further comprising the intravascular imaging catheter (Huennekens et al.: Para. 0031 lines 1-24, “ultrasound transducer”).
With regards to claim 13, the combination of Huennekens et al., Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 1, further comprising the display (Huennekens et al.: Para. 0035 lines 16-20, “graphical display”).
Claims 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens et al. (US 2007/0038061) in view of Fritz et al. (US 2004/0116808) and Klingensmith et al. (US 7,215,802) and further in view of Selmon et al. (US 2005/0171478).
With regards to claim 3, the combination of Huennekens et al., Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 2.

However, Selmon et al. teaches using a chronic total occlusion crossing device as a therapy device (Para. 0028 lines 1-5, 0046 lines 1-5, “catheter system”) in order to treat arteries and blood vessels that are substantially occluded, or have chronic total occlusions (Para. 0028 lines 3-12, 0031 lines 3-7, “treatment”).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to include the technique of using a chronic total occlusion crossing device as the therapy device as taught by Selmon et al. into the intravascular system of the combination of Huennekens et al., Fritz et al., and Klingensmith et al.  The motivation for this would be to treat occlusions in the vessels.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens et al. (US 2007/0038061) in view of Fritz et al. (US 2004/0116808) and Klingensmith et al. (US 7,215,802) and further in view of Helfer et al. (Patent# 5,197,470).
With regards to claim 4, the combination of Huennekens et al., Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 2.
The combination of Huennekens et al., Fritz et al., and Klingensmith et al. does not explicitly teach wherein the therapy device comprises an ablation device.
However, Helfer et al. teaches using an ablation device as a therapy device (Col. 5 lines 10-11, Col. 9 lines 8-10, “ablation laser”) in order to treat vessels that are diagnosed with atherosclerosis or other disease (Col. 5 lines 6-11, “treatment”).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to include the technique of using an ablation device as the therapy device as taught by Helfer et al. into the intravascular system of the combination of .
 Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huennekens et al. (US 2007/0038061) in view of Fritz et al. (US 2004/0116808) and Klingensmith et al. (US 7,215,802) and further in view of Huizenga et al. (US 2005/0043614).
With regards to claim 8, the combination of Huennekens et al., Fritz et al., and Klingensmith et al. discloses the intravascular system of claim 1.
The combination of Huennekens et al., Fritz et al., and Klingensmith et al. does not explicitly teach wherein the pattern recognition comprises at least one of a classification tree, a random forest, a neural network, a regression tree, or a principal component.
However, Huizenga et al. teaches where performing pattern recognition to characterize adventitial tissue of the blood vessel comprises comparing different tissue types to one or more of statistical classifiers using decision trees and neural networks (Para. 0021 lines 6-17, 0069 lines 1-7 and 16-26, 0071 lines 1-4, 0118 lines 1-4,  “process” “adventitia”).  While the combination of Huennekens et al., Fritz et al., and Klingensmith et al. teaches performing pattern recognition to characterize adventitial tissue of the blood vessel by comparing with a database, Huizenga et al. teaches performing pattern recognition to characterize adventitial tissue of the blood vessel by comparing with a database and using decision trees and neural networks.  In both cases, adventitial tissue is characterized by performing pattern recognition on image data.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the intravascular system of the combination of Huennekens et al., Fritz et al., and Klingensmith et al. to replace the technique of performing pattern recognition to characterize adventitial tissue of the blood vessel by .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662